Exhibit 10.1

 

FORM OF

 

SEVERANCE AGREEMENT

 

AGREEMENT made as of                     , between Harte-Hanks, Inc., a Delaware
corporation (the “Company”), and                                  (the
“Executive”).

 

WHEREAS, the Executive is currently serving as Vice President of the Company;

 

WHEREAS, the Executive possesses an intimate knowledge of the business and
affairs of the Company, its policies, methods, personnel and plans for the
future and has acquired contacts of considerable value to the Company; and

 

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that the
Executive’s contribution to the growth and success of the Company has been
substantial and wishes to offer an inducement to the Executive to remain in the
employ of the Company;

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, this Agreement sets
forth benefits which the Company will pay to Executive in the event of
termination of Executive’s employment under the circumstances described herein:

 

1. Term. The term of this Agreement shall be effective upon a Change in Control
(as defined herein) and continue until the earlier of (i) the expiration of the
second anniversary of the occurrence of a Change in Control, (ii) the
Executive’s death, or (iii) the Executive’s earlier voluntary retirement (except
as provided in Section 3(a)(2)) (the “Term”).

 

2. Definitions.

 

  (a) Cause. For “Cause” means that the Executive shall have committed:

 

  (i) an intentional material act of fraud or embezzlement in connection with
his duties or in the course of his employment with the Company;

 

  (ii) intentional wrongful material damage to property of the Company; or

 

  (iii) intentional wrongful disclosure of material secret processes or material
confidential information of the Company.

 

For the purposes of this Agreement, no act, or failure to act, on the part of
the Executive will be deemed “intentional” unless done, or omitted to be done,
by the Executive not in good faith and without reasonable belief that his action
or omission was in the best interest of the Company.



--------------------------------------------------------------------------------

  (b) Change in Control. A “Change in Control” of the Company shall have
occurred if any of the following events shall occur:

 

  (i) The Company is merged, consolidated or reorganized into or with another
corporation or other legal person and as a result of such merger, consolidation
or reorganization less than 60% of the combined voting power of the then
outstanding securities of the remaining corporation or legal person or its
ultimate parent immediately after such transaction is received in respect of or
in exchange for voting securities of the Company pursuant to such transaction;

 

  (ii) The Company sells all or substantially all of its assets to any other
corporation or other legal person and as a result of such sale less than 60% of
the combined voting power of the then outstanding securities of such corporation
or legal person or its ultimate parent immediately after such transaction is
received in respect of or in exchange for voting securities of the Company
pursuant to such sale;

 

  (iii) Any person (including any “person” as such term is used in Section
13(d)(3) or Section 14(d)(2) of the Exchange Act), has become the beneficial
owner (as the term “beneficial owner, is defined under Rule 13d-3 or any
successor rule or regulation promulgated under the Exchange Act) of securities
which when added to any securities already owned by such person would represent
in the aggregate 30% or more of the combined voting power of the then
outstanding securities of the Company; or

 

  (iv) Such other events that cause a Change in Control of the Company as
determined by the Board in its sole discretion.

 

  (c) Code. The “Code’ shall mean the Internal Revenue Code of 1986, as amended.

 

  (d) Disability. “Disability” shall have the meaning given to disability in the
Company’s long term disability insurance plan.

 

  (e) Severance Compensation. The “Severance Compensation” shall be a lump sum
cash amount equal to             % of the sum of (A) the annual base salary of
the Executive in effect immediately prior to the Change in Control or the
Termination Date, whichever is larger, plus (B) the average of the bonus or
incentive compensation of the Executive, received from the Company for the two
fiscal years preceding the year in which the Change in Control occurred or for
the two fiscal years preceding the year in which the Termination Date occurs,
whichever is larger.

 

  (f) Termination Date. The “Termination Date” shall be the date upon which the
Executive or the Company terminates the employment of the Executive.

 

3. Rights of Executive Upon Change in Control and Termination.

 

  (a) The Company shall provide the Executive, within ten days following the
Termination Date, or, if later, within 10 days after execution of the release



--------------------------------------------------------------------------------

described in Section 6 below, Severance Compensation in lieu of compensation to
the Executive for periods subsequent to the Termination Date, if, following the
occurrence of a Change in Control, any of the following events shall occur:

 

  (1) the Company terminates the Executive’s employment during the term of this
Agreement other than for any of the following reasons:

 

  (i) the Executive dies;

 

  (ii) the Executive suffers a Disability and is unable to work (with or without
reasonable accommodation) for a period of 180 consecutive days; or

 

  (iii) for Cause,

 

  (2) the Executive terminates his employment after such Change in Control and
the occurrence of at least one of the following events:

 

  (i) A material adverse change in the nature or scope of the authorities,
functions or duties attached to the position with the Company that the Executive
had immediately prior to the Change in Control; a reduction in the Executive’s
salary, bonus or incentive compensation or a significant reduction in scope or
value of other monetary or non-monetary benefits (other than benefits pursuant
to a broad based employee benefit plan) to which the Executive was entitled from
the Company immediately prior to the Change in Control, any of which is not
remedied within ten calendar days after receipt by the Company of written notice
from the Executive of such change, reduction, alteration or termination, as the
case may be;

 

  (ii) A determination by the Executive made in good faith that as a result of a
Change in Control and a change in circumstances thereafter, he has been rendered
substantially unable to carry out, or has been substantially hindered in the
performance of, the authorities, functions or duties attached to his position
immediately prior to the Change in Control, which situation is not remedied
within ten calendar days after receipt by the Company of written notice from the
Executive of such determination;

 

  (iii) The Company shall require the Executive to relocate his principal
location of work from the location thereof immediately prior to the Change in
Control, or to travel away from his office in the course of discharging his
responsibilities or duties significantly more than required of him prior to the
Change in Control without, in either case, the Executive’s prior written
consent; or

 

  (iv) the Company commits any material breach of this Agreement.



--------------------------------------------------------------------------------

  (3) the Executive terminates his employment for any reason during the 30-day
period following the first anniversary of the Change in Control.

 

  (b) Severance Compensation pursuant to this Section 3 will not be subject to
setoff or mitigation.

 

  (c) Upon a Change in Control, one-half of the unvested portion of each stock
option previously granted by the Company to the Executive will become vested and
fully exercisable by the Executive. Such accelerated vesting shall apply to
one-half of the options scheduled to vest on each vesting date specified in each
such option. Such options shall remain exercisable for their original term;
provided, however, that the Company has the right to require the Executive to
exercise such options within 90 days after receipt of written notice to the
Executive. If the Executive fails to exercise his options within such 90-day
period, the Company has the right to cancel the options.

 

  (d) In the event the Company becomes obligated hereunder to pay the Executive
the Severance Compensation, the Company shall also pay the Executive a lump sum
cash payment in the amount necessary to make continuation coverage (COBRA)
payments under the Company’s group health insurance plan for a period of 18
months.

 

  (e) Notwithstanding the above section or any other provision of this
Agreement, in no event shall the Company pay or be obligated to pay the
Executive an amount which would be an Excess Parachute Payment. For purposes of
this Agreement, the term “Excess Parachute Payment” shall mean any payment or
any portion thereof which would be an “excess parachute payment” within the
meaning of Section 280G of the Code, and would result in the imposition of an
excise tax under Section 4999 of the Code, in the opinion of tax counsel
selected by the Company and acceptable to the Executive. To the extent that the
payments hereunder must be reduced to avoid any Excess Parachute Payment, such
reduction shall be applied in the following order:

 

  (i) to cash amounts payable as Severance Compensation;

 

  (ii) to amounts payable for the maintenance of continuation coverage (COBRA)
payments under the Company’s group health insurance plan;

 

  (iii) to the accelerated vesting of options as provided in Section 3(c).

 

4. Successors, Binding Agreement. This Agreement will be binding upon the
Company, its successors and assigns, and all rights of the Executive hereunder
shall inure to the benefit of and be enforceable by the Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributes, devisees and legatees.

 

5. Notice. The Company shall give written notice to Executive within ten days
after any Change in Control. Failure to give such notice shall constitute a
material breach of this



--------------------------------------------------------------------------------

Agreement. For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or received after being mailed by United States
registered mail, return receipt requested, postage prepaid, addressed as
follows:

 

If to the Executive:

 

                                             

c/o Harte-Hanks, Inc.

200 Concord Plaza Drive

Suite 800

San Antonio, Texas 78216

 

If to the Company:

 

Harte-Hanks, Inc.

200 Concord Plaza Drive

Suite 800

San Antonio, Texas 78216

Attention: General Counsel

 

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

6. Release. In consideration for the benefits and payments provided under
Sections 3(a) and 3(d) of this Agreement, unless such requirement is waived by
the Board in its sole discretion, the Executive agrees to execute a release
acceptable to the Company releasing the Company, its subsidiaries, shareholders,
partners, officers, directors, employees and agents from any and all claims and
from any and all causes of action of any kind, including but not limited to all
claims or causes of action arising out of the Executive’s employment with the
Company or the termination of such employment. The Executive shall execute such
release prior to or as soon as practicable after his Termination Date, unless
the Board in its sole discretion waives such requirement.

 

7. Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and such officer as may be specifically designated by
the Board. No waiver by either party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, unless specifically referred to herein,
with respect to the subject matter hereof have been made by either party which
are not set forth expressly in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the
substantive laws of the State of Delaware, without regard to principles of
conflicts of law. This Agreement replaces any prior severance agreement between
the Company and the Executive.

 

8. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.



--------------------------------------------------------------------------------

9. Employment Rights. Nothing expressed or implied in this Agreement shall
create any right or duty on the part of the Company or the Executive to have the
Executive remain in the employment of the Company prior to any Change in
Control; provided, however, that any termination of employment of the Executive
or removal of the Executive as an elected officer of the Company following the
commencement of any discussion authorized by the Board of Directors of the
Company with a third person that ultimately results in a Change in Control shall
be deemed to be a termination or removal of the Executive after a Change in
Control for purposes of this Agreement and shall entitle the Executive to all
Severance Compensation. Notwithstanding any other provision hereof to the
contrary, the Executive may, at any time during his employment with the Company
upon the giving of 30 days prior written notice, terminate his employment
hereunder. If this Agreement or the employment of the Executive is terminated
under circumstances in which the Executive is not entitled to any Severance
Compensation, neither the Executive nor the Company shall have any further
obligation or liability hereunder.

 

10. Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or government regulation or ruling; provided,
however, that no withholding pursuant to Section 4999 of the Code shall be made
unless, in the opinion of tax counsel selected by the Company and acceptable to
the Executive, such withholding relates to payments which result in the
imposition of an excise tax pursuant to Section 4999 of the Code.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

HARTE-HANKS, INC. By:  

 

--------------------------------------------------------------------------------

Title:    

 

--------------------------------------------------------------------------------